Citation Nr: 0307357	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the reduction in evaluation from 10 percent to 0 
percent for the service-connected bilateral hearing loss was 
proper.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
otitis media, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for the residuals 
of a perforated left tympanic membrane.

(The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be the subject of a later decision.)

(The issue of entitlement to an evaluation in excess of 10 
percent for the bilateral peripheral vestibular disorder, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1976.

This appeal arose from a March 1999 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied increased evaluations for 
the service-connected tinnitus with vertigo; bilateral otitis 
media; and a perforated left tympanic membrane.  This rating 
action had also proposed to reduce the evaluation assigned to 
the bilateral hearing loss disability from 10 to 0 percent 
and also denied entitlement to a total disability evaluation 
based on individual unemployability.  In May 1999, the RO 
issued a rating action that reduced the evaluation assigned 
to the bilateral hearing loss disability to 0 percent.  In 
December 2000, this case was remanded by the Board of 
Veterans Appeals (Board) for further development.  A rating 
action was issued in February 2003, which continued the 
denials of the increased rating claims.  That same month, the 
RO sent the veteran a statement of the case (SOC) on the 
issue of the propriety of the reduction of the evaluation for 
the hearing loss disability, as instructed by the Board.  The 
veteran submitted a timely appeal in February 2003; 
therefore, this issue is ready for appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
bilateral peripheral vestibular disorder pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be deferred pending the outcome of the 
development concerning the issue of an evaluation in excess 
of 10 percent for the service-connected peripheral vestibular 
disorder.


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's 
bilateral hearing loss disability was based upon evidence 
that had shown sustained improvement.

2.  The veteran suffers from constant tinnitus.

3.  The veteran suffers from recurrent ear infections with 
drainage.

4.  The veteran has a perforated left tympanic membrane.


CONCLUSIONS OF LAW

1.  The reduction from 10 percent to 0 percent, effective 
August 1, 1999 for the service-connected bilateral hearing 
loss was proper.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.344, Part 4, including §§ 4.1, 4.2, 4.87, 
Table VII Diagnostic Code (DC) 6100 (1998).

2.  The criteria for an increased evaluation for tinnitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.321(b)(2), Part 4, including §§ 4.1, 
4.2, 4.7, DC 6260 (2002).

3.  The criteria for an increased evaluation for bilateral 
otitis media have not been met.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(2), 
Part 4, including §§ 4.1, 4.2, 4.7, DC 6200 (2002).

4.  The criteria for a compensable evaluation for the left 
perforated tympanic membrane have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(2), 
Part 4, including §§ 4.1, 4.2, 4.7, DC 6211 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran has contended that his service-connected 
tinnitus, bilateral otitis media and perforated left tympanic 
membrane are more severe than the current disability 
evaluations would suggest.  Therefore, he believes that 
increased evaluations should be assigned.  He has also argued 
that the evaluation for the bilateral hearing loss disability 
was improperly reduced in May 1999.  Finally, he has stated 
that his ear disorders have rendered him unemployable.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background


Reduction in hearing loss evaluation

The veteran was awarded a 10 percent disability evaluation 
for his bilateral hearing loss by a rating action issued in 
November 1994.  The VA examination supporting this rating was 
conducted in June 1994.  It showed an average decibel loss in 
the right ear of 48, with speech discrimination of 98 
percent.  The left ear displayed an average decibel loss of 
85, with speech discrimination of 24 percent.  According to 
38 C.F.R. § 4.87, Table VI (1994), these readings were 
consistent with a Level I hearing loss in the right ear and a 
level XI in the left ear.

The veteran was then afforded a VA examination in July 1995.  
The right ear displayed an average decibel loss of 46 and of 
91 in the left ear.  Speech discrimination was 100 percent in 
the right ear and 56 percent in the left ear.  This 
represented a Level I loss in the right ear and a Level VIII 
in the left ear.  See 38 C.F.R. § 4.87, Table VI (1996).

VA re-examined the veteran in September 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
55
LEFT
70
75
80
100
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 in the left ear.  The 
average decibel loss in the right ear was 48 and 88 in the 
left ear.  This represented a Level I loss in the right ear 
and a Level V in the left.


Tinnitus

The pertinent evidence included the September 1998 VA 
examination.  The veteran stated that he suffered from 
constant bilateral tinnitus.  He described it as an "8" on 
a scale of 1-10, with 10 being the worst.  

An April 2001 VA examination contained the veteran's 
complaints that he suffered from constant bilateral tinnitus.  
He stated that it was high-pitched.  On a scale of 1-10, with 
10 being the worst, he described it as a 9.  The diagnosis 
was constant binaural tinnitus.  

Another VA examination was conducted in March 2002.  Again, 
the veteran described suffering from a constant, high-
pitched, bilateral humming.

Bilateral otitis media

The VA examination conducted in September 1998 noted that the 
veteran had otorrhea in both ears.  He had recurring 
infections, particularly on the right.  Upon examination, the 
left ear had a very wide ear canal, post-auricular healed 
incision.  The left ear displayed no landmarks; the mastoid 
bowl and the middle ear area were clean and dry, and without 
evidence of such problems such as otorrhea, granulation 
tissues, perforation or cholesteatoma material.  The right 
ear displayed wet debris over the tympanic membrane, which 
was suctioned.  The examiner stated that the right tympanic 
membrane was suspicious for probable anterior/inferior tubal 
type perforation.  There would have been no surprise on the 
part of the examiner if there were cholesteatomatous 
material.  It was concluded that there was evidence of 
inactive mastoid tympanoplasties times three on the left, 
with no problems except for a hearing loss.  The right ear 
showed evidence of chronic suppurative otitis media.  The 
general medical examination noted marked enlargement of the 
left auditory canal and scarring.  The tympanic membrane was 
markedly thickened, deformed and scarred.  The veteran was 
wearing a hearing aid in the right ear, although the auditory 
canal was also abnormally enlarged and the tympanic membrane 
was thickened and scarred.

The veteran was re-examined by VA in April 2001.  He stated 
that he had had three or four surgeries to the left ear and 
that the right ear drains off and on.  The examiner reviewed 
his treatment records and noted treatment in March, July and 
November 1999 and in May and December 2000 for mild active 
external otitis media of the right ear; the left was noted to 
have a clean and dry cavity.  The examination of the left ear 
noted a very wide opening for what appeared to be a radical 
mastoidectomy and a slight opening through the concha into 
the mastoid area.  However, he did not appear have any 
granulation tissues, cholesteatomatous material, infection or 
inflammatory changes.  The left mastoid was dry.  The right 
ear showed some external otitis and the tympanic membrane was 
somewhat lusterless.  There were no particular landmarks.  
There was no otorrhea, granulation tissues or 
cholesteatomatous material on the right.  

On May 11, 2001, the veteran was seen by VA with complaints 
of right ear drainage.  The left ear displayed a very dry, 
clean mastoid with no debris.  He was wearing a hearing aid 
on the right; there was minimal moisture and a posterior 
retraction pocket.  There was some minimal erythema in the 
depth of the pocket, although this was barely visible.  No 
definite exudation or debris was obtained on suction.  The 
assessment was dry mastoid cavity on the left; minimally 
active mryingitis on the right.  

A VA examination was conducted in March 2002.  This noted the 
veteran's history of chronic ear infections.  He had had 
three mastoidectomies on the left and none on the right.


Perforated left tympanic membrane

The veteran was examined by VA in September 1998.  This 
examination showed no evidence of a perforation.  The general 
medical examination noted that the tympanic membrane was 
markedly thickened, deformed and scarred.  

The veteran was afforded another VA examination in April 
2001.  This revealed a very wide canal.  A tympanogram could 
not be performed.  

A VA treatment record from May 11, 2001 noted that the 
veteran's left tympanic membrane was present.  It appeared to 
be somewhat lateralized.




Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing this case, 
it is found that these duties have been satisfied.  In 
December 2000, this case was remanded by the Board, in part, 
so that the RO could inform the veteran of the provisions of 
the VCAA.  Additional treatment records and a VA examination 
were also ordered and obtained.  In February 2003, the 
veteran and his representative were sent a supplemental 
statement of the case (SSOC) which contained the post-VCAA 
regulations.  This SSOC also again explained what evidence 
had been used in the case and also explained why that 
evidence did not support entitlement to the requested 
benefits.  He was also sent correspondence in February 2003, 
that informed him that his case was being returned to the 
Board and that he could submit additional evidence.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claims.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claims.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

Reduction in hearing loss evaluation

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2002).  

It is noted that the veteran had been awarded a 10 percent 
disability evaluation for his bilateral hearing loss 
effective June 21, 1994.  This was reduced to 0 percent 
effective August 1, 1999.  Therefore, the 10 percent 
evaluation had been in effect for more than 5 years.  
Therefore, in order to justify this reduction, all the 
evidence of record must warrant the finding that sustained 
improvement had been demonstrated.

In the instant, it is found that such sustained improvement 
had been shown.  The VA examination conducted in July 1995 
had shown that the veteran had a Level I hearing loss in the 
right ear and a Level VIII hearing loss in the left ear.  
According to 38 C.F.R. § 4.87, Table VII (1996), this 
warranted the assignment of a 0 percent evaluation.  However, 
the evaluation was not reduced at that time.  Another VA 
examination was conducted in September 1998.  This showed a 
Level I hearing loss in the right ear and a Level V loss in 
the left ear.  These levels warranted the assignment of a 0 
percent evaluation.  See 38 C.F.R. § 4.87, Table VII (1998).  
When these two examinations are taken into consideration, it 
became apparent that there had been an improvement in the 
veteran's hearing loss, which had been sustained from 1995 to 
1998.  As a consequence, the reduction made at that time was 
proper.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 10 percent evaluation for the service-connected bilateral 
hearing loss.


Increased evaluations

The veteran's claims for increased evaluations were received 
at the RO in June 1998.  Effective June 10, 1999, regulatory 
changes were made to the schedule for rating disabilities 
pertaining to diseases of the ear.  However, as the veteran 
is currently receiving the highest ratings available for his 
tinnitus, otitis media and perforated left tympanic membrane, 
the outcome under both the current and the former version of 
the regulations is the same.

Tinnitus

Prior to June 10, 1999, a 10 percent rating was assigned for 
tinnitus, persistent as a symptom of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87, DC 6260 
(1998).  After June 10, 1999, a 10 percent rating is assigned 
for tinnitus, recurrent.  38 C.F.R. § 4.87 DC 6260 (2002).  A 
note to the current version of DC 6260 indicates that a 
separate evaluation for tinnitus may be combined with an 
evaluation under DCs 6100, 6200, 6204 or other diagnostic 
code, except where tinnitus supports an evaluation under one 
of those diagnostic codes.

In the instant case, the veteran was assigned a 10 percent 
evaluation for tinnitus, effective February 1, 1990.  This 
evaluation is still in effect and is the maximum amount of 
compensation allowable under the rating schedule.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
schedular evaluation for the service-connected tinnitus.

Bilateral otitis media

Prior to June 10, 1999, a 10 percent rating was assigned for 
bilateral otitis media, during the continuance of the 
suppurative process.  The note accompanying this DC stated 
that this evaluation was to be combined with ratings for loss 
of hearing.  38 C.F.R. § 4.87, DC 6200 (1998).  After June 
10, 1999, a 10 percent evaluation is assigned for chronic 
suppurative otitis media, mastoiditis or cholesteatoma (or 
any combination) during suppuration or with aural polyps.  
The note indicated to evaluate hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, separately.  38 C.F.R. 
§ 4.87, DC 6200 (2002).

The veteran was assigned a 10 percent disability evaluation 
for his bilateral otitis media, effective February 1, 1990.  
This evaluation is still in effect and is the maximum amount 
of compensation allowable under the rating schedule.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
schedular evaluation for the service-connected bilateral 
otitis media.


Perforated left tympanic membrane

Prior to June 10, 1999, a 0 percent rating was assigned for 
perforation of the left tympanic membrane.  38 C.F.R. § 4.87, 
DC 6211 (1998).  After June 10, 1999, a 0 percent rating is 
assigned for the perforation of the left tympanic membrane.  
38 C.F.R. § 38 C.F.R. § 4.87, DC 6211 (2002).

In the instant case, the veteran was assigned a 0 percent 
disability evaluation for a left perforated tympanic 
membrane, effective February 1, 1990.  The 0 percent 
evaluation is the maximum evaluation allowable for this 
condition.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for a compensable schedular 
evaluation for the service-connected perforated left tympanic 
membrane.

Extraschedular evaluations

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(2)(b) (2002).  It is not found that this case 
presents such an exceptional or unusual disability picture 
inasmuch as there has been no demonstration of such related 
factors as marked interference with employment (beyond that 
contemplated by the rating schedule) or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


ORDER

Restoration of the 10 percent disability evaluation for the 
service-connected bilateral hearing loss is denied.

An increased evaluation for tinnitus is denied.

An increased evaluation for bilateral otitis media is denied.

A compensable evaluation for a perforated left tympanic 
membrane is denied.

	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



